Filed 4/29/22 P. v. Scott CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B311829

            Plaintiff and Respondent,                          (Los Angeles County
                                                                Super. Ct. No. NA098295)
                   v.

ANTHONY JAMES SCOTT,

            Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Judith L. Meyer, Judge. Affirmed.

      Tanya Dellaca, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Nikhil Cooper, Deputy Attorneys
General, for Plaintiff and Respondent.

                                        **********
       Defendant and appellant Anthony James Scott appeals
from the denial of his petition for resentencing pursuant to Penal
Code section 1170.95.
       We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was charged by information with six felony
counts: one count of murder with a robbery-murder special
circumstance allegation (Pen. Code, §§ 187, subd. (a), 190.2,
subd. (a)(17); count 1), two counts of first degree robbery (§§ 211,
213, subd. (a)(1)(A); counts 2 & 3), two counts of attempted first
degree robbery (§§ 211, 213, subd. (a)(1)(A), 664; counts 4 & 5),
and one count of illegal possession of a firearm by a convicted
felon (§ 29800, subd. (a)(1); count 6). Firearm enhancements
were alleged as to counts 1 through 5. (§ 12022.53, subds. (b)–
(d).) It was further alleged defendant had suffered two prior
strikes within the meaning of the Three Strikes law (§§ 667,
subds. (b)–(i), 1170.12) and section 667, subdivision (a)(1), and
five prior state prison commitments within the meaning of
section 667.5, subdivision (b).
       The charges arose from a 2013 home invasion robbery. In
the early morning hours of January 21, 2013, Lillian B.,
Ronald W., J.S., Corey H., Deon H., and Jerome W. were at
Lillian’s apartment. (People v. Scott (Apr. 27, 2018, B276990)
[nonpub. opn.].) At approximately 3:00 a.m., there was a knock
at the door. When Lillian opened it, two men pushed their way
into the apartment. Both men had their faces covered. The first
man was unarmed. The second man, wearing a dark do-rag or
scarf over his face and gloves with a “Steelers” logo, waved a gun
at the victims and said something to the effect that “this is a
robbery” and “give it up” and instructed everyone to get on the




                                 2
ground and take everything out of their pockets. J.S. recalled the
gunman also demanded the “pack,” which, she testified, meant
drugs. (Ibid.)
       Corey and Ronald handed the gunman money from their
pockets. After briefly cooperating, Ronald jumped up and pushed
the first man against the gunman, grabbing the barrel of the gun
in the process. A struggle over the gun ensued. During the
struggle, the gun discharged once, hitting Deon in the face and
killing him. (People v. Scott, supra, B276990.)
       After the gunshot, Corey joined the struggle to get the gun.
Ronald lost his grip on the barrel of the gun, and it ended up in
Corey’s possession. Both suspects then fled the apartment.
Corey briefly gave chase to no avail. (People v. Scott, supra,
B276990.)
       Before running after the suspects, Corey handed the gun to
Lillian who threw it into the grass because she was frightened
and on probation for transportation of drugs. The gun was never
recovered. (People v. Scott, supra, B276990.)
       Police officers located several items outside Lillian’s
apartment, including a clear plastic bag with red stains
containing an off-white powder. The red stains later tested
positive for Corey’s blood (who had been injured in the fight over
the gun). The police also found a black glove with a Steelers logo
and a do-rag. DNA testing performed on the do-rag showed
defendant as the major contributor and Corey as the minor
contributor. J.S. identified the do-rag as the scarf she saw on the
gunman. (People v. Scott, supra, B276990.)
       At trial, all witnesses testified the gunman was wearing a
dark-colored do-rag when he entered the apartment. Corey,
Lillian, and J.S. all testified they did not see the gunman’s face at




                                 3
any time due to it being covered. (People v. Scott, supra,
B276990.)
        Ronald testified he had been at Lillian’s apartment many
times to lift weights and that he had seen defendant lifting
weights at Lillian’s within one week of the robbery. He said
defendant was wearing a black do-rag at the time as a display of
gang colors. (People v. Scott, supra, B276990.)
        The jury found defendant guilty on all counts and found
true the special circumstance allegation and the firearm use
allegations. In a bifurcated proceeding, the prior conviction
allegations were also found true. The court sentenced defendant
to life without parole on count 1 (the murder charge), plus nine
consecutive terms of 25 years to life for counts 2 through 5 and
the five firearm enhancements (§ 12022.53, subd. (d)). The court
imposed a determinate term of 50 years for the prior felony
enhancements and stayed the prison priors. Defendant was
awarded 969 days of presentence custody credits. (People v.
Scott, supra, B276990.)
        In April 2018, we affirmed defendant’s conviction. Because
of legislation passed while defendant’s direct appeal was pending,
we remanded for resentencing with directions to the superior
court to reconsider the Penal Code section 667.5, subdivision (b)
prior prison term enhancements, and to exercise its newly
granted discretion under section 12022.53, subdivision (h), to
strike, dismiss, or impose the firearms enhancements pursuant to
section 12022.53, subdivisions (b), (c), and (d). (People v. Scott,
supra, B276990.) Neither party advised this court how the trial
court ruled on remand.
        In October 2018, Senate Bill 1437 (2017–2018 Reg. Sess.)
was passed. Penal Code section 1170.95 was enacted as part of




                                4
the legislative changes effected by Senate Bill 1437 and became
effective January 1, 2019. (Stats. 2018, ch. 1015, § 4.)
       Thereafter, defendant filed in propria persona his petition
for resentencing pursuant to Penal Code section 1170.95.
Defendant requested the appointment of counsel and
resentencing on the grounds he was convicted of felony murder
and could not now be convicted based on the amendments
effected by Senate Bill 1437.
       On January 12, 2021, the court summarily denied
defendant’s petition without appointing counsel. The court
reasoned that defendant was ineligible for relief as a matter of
law because defendant was found to be the shooter and Penal
Code section 1170.95 did not apply to individuals whose murder
convictions were based on their status as the actual killer.
       This appeal followed.
       We appointed appellate counsel to represent defendant.
Defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) in which no issues were
raised. The brief included a declaration from counsel that she
reviewed the record and sent a letter to defendant explaining her
evaluation of the record. Defense counsel requested we exercise
our discretion to undertake Wende review citing, among other
cases, People v. Flores (2020) 54 Cal.App.5th 266, 274 which held
that “although it is not required under law, we think an appellate
court can and should independently review the record on appeal
when an indigent defendant’s appointed counsel has filed a
Wende brief in a postjudgment appeal from a summary denial of
a section 1170.95 petition (regardless of whether the petitioner
has filed a supplemental brief).” The Supreme Court is now
considering the issue. (See People v. Delgadillo (Nov. 18, 2020,




                                5
B304441) 2020 Cal.App.Unpub.Lexis 7552, review granted
Feb. 17, 2021, S266305.) Pending guidance from the Supreme
Court, we chose to exercise our discretion to review defendant’s
appeal.
       Appointed counsel also stated she advised defendant of his
right, under Wende, to submit a supplemental brief within
30 days, and that she forwarded copies of the record to defendant.
Defendant filed a supplemental brief stating he was innocent and
asserting the felony murder instructions were improper, that
prospective jurors who expressed disagreement with the felony
murder rule were not seated on the jury, and that questions
raised during deliberations about the felony murder rule were
answered only by telling the jurors to reread the felony murder
instruction. Defendant contends the court’s failure to appoint
counsel denied him the ability to present new evidence to the
court demonstrating his lack of malice.
       In January 2022, we asked the parties to submit letter
briefs addressing the impact, if any, on defendant’s appeal of two
decisions issued after the filing of defendant’s appeal: People v.
Lewis (2021) 11 Cal.5th 952 (Lewis) and People v. Mejorado
(2022) 73 Cal.App.5th 562. Both parties submitted letter briefs.
Respondent also filed a request for judicial notice of the jury
instructions and verdict forms from defendant’s trial. We grant
respondent’s request and take judicial notice of the record of
conviction.
       On March 23, 2022, the Supreme Court granted review in
Mejorado, S273159, and deferred briefing pending its resolution
of People v. Strong (Dec. 18, 2020, C091162) [nonpub. opn.],
review granted March 10, 2021, S266606.




                                6
                            DISCUSSION
       While this appeal was pending, the Supreme Court issued
its decision in Lewis, supra, 11 Cal.5th 952 and resolved several
issues related to petitions filed pursuant to Penal Code
section 1170.95. In particular, Lewis reaffirmed the principle
that appellate opinions are a part of the record of conviction, and
held they are properly considered by a trial court in making a
prima facie determination under section 1170.95, subdivision (c).
(Lewis, at p. 972.) Lewis cautioned the inquiry the trial court
undertakes at the prima facie stage “is limited” (id. at p. 971) and
that “the probative value of an appellate opinion is case specific,
and ‘it is certainly correct that an appellate opinion might not
supply all answers.’ [Citation.] In reviewing any part of the
record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of
evidence or the exercise of discretion’ ” (id. at p. 972).
       Lewis nonetheless concluded that where “ ‘the record,
including the court’s own documents, “contain[s] facts refuting
the allegations made in the petition,” then “the court is justified
in making a credibility determination adverse to the
petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at p. 971.)
       Lewis also instructs that the failure to appoint counsel
upon the filing of a facially compliant petition is “state law error
only,” subject to harmless error analysis under People v. Watson
(1956) 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th at pp. 957–958,
972–973.) “[A] petitioner ‘whose petition is denied before an
order to show cause issues has the burden of showing “it is
reasonably probable that if [he or she] had been afforded
assistance of counsel his [or her] petition would not have been




                                 7
summarily denied without an evidentiary hearing.” ’ ” (Id. at
p. 974.)
        Here, the parties agree the trial court erred in failing to
appoint counsel before considering the record of conviction and
making an eligibility determination against defendant.
Respondent contends the error was harmless because defendant
was convicted under the sole theory he was the gunman and not
on any theory of vicarious liability. Defendant contends the error
was prejudicial because the denial of counsel deprived him of the
opportunity to demonstrate he was convicted on a theory of
imputed malice.
        We conclude any error in failing to appoint counsel was
harmless.
        The Legislature passed Senate Bill 1437 “ ‘to amend the
felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.’ (Stats. 2018, ch. 1015, § 1, subd. (f).)” (Lewis, supra,
11 Cal.5th at p. 959.)
        Senate Bill 1437 eliminated murder liability under a
natural and probable consequence theory but only narrowed
liability for felony murder. Penal Code section 188 now provides
that “[e]xcept as stated in subdivision (e) of Section 189 [governing
felony murder], in order to be convicted of murder, a principal in
a crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” (§ 188, subd. (a)(3), italics added.)




                                 8
       Subdivision (e) of Penal Code section 189 provides that a
participant in the perpetration or attempted perpetration of a
felony listed in subdivision (a), which includes robbery, in which
a death occurs is liable for murder only if one of the following is
proven: (1) the person was the actual killer; (2) the person was
not the actual killer, but, with the intent to kill, aided and
abetted the actual killer in the commission of murder in the first
degree; or (3) the person was a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in section 190.2, subdivision (d).
       Here, the record of conviction establishes that defendant
was convicted under a theory of felony murder based on his
status as the actual killer, a theory of murder liability that
remains viable notwithstanding the amendments effected by
Senate Bill 1437.
       The jury made an express finding under Penal Code
section 12022.53, subdivision (d) that defendant personally and
intentionally discharged a firearm that resulted in Deon’s death.
There was no evidence that any other firearm was present or
used. The jury also expressly found the death occurred during
defendant’s commission of a robbery. (§ 190.2, subd. (a)(17).)
       The evidence demonstrated that only a single shot was
fired and that it occurred when defendant was struggling with
one of the victims who was attempting to wrest the gun from him.
Under current law, felony murder liability may be imposed on the
actual killer “even if the killing was unintentional, accidental, or
negligent.” (See, e.g., Jud. Council of Cal., Crim. Jury Insts.
(2019) CALCRIM No. 540A.)
       Defendant’s reliance on People v. Offley (2020)
48 Cal.App.5th 588 (Offley) is unavailing. Offley concluded a




                                 9
jury’s finding that a defendant personally discharged a firearm
causing death under Penal Code section 12022.53, subdivision (d)
“does not establish as a matter of law that a defendant acted with
malice aforethought. It is therefore insufficient on its own to
justify denying a defendant’s petition under section 1170.95 at
the first stage of review.” (Offley, supra, 48 Cal.App.5th at
p. 597, italics added; see also People v. Lucero (2016) 246
Cal.App.4th 750, 759 [subds. (c) and (d) of § 12022.53 “refer only
to the description of a particular act—discharging a firearm—
without reference to the defendant’s intent to achieve any
additional consequence”].)
       However, Offley, which involved five codefendant gang
members shooting into a vehicle containing rivals, was not a
felony murder case. The court reasoned, based on the
instructions there, that it could not “rule out the possibility that
the jury relied on the natural and probable consequences doctrine
in convicting Offley. The trial court instructed the jury on the
natural and probable consequences doctrine as part of its
instruction on conspiracy liability.” (Offley, supra,
48 Cal.App.5th at p. 599.) The court therefore concluded the
record did not establish as a matter of law the defendant had
acted with malice aforethought as required under the amended
murder statutes.
       Finally, to the extent defendant argued in his handwritten
supplemental brief that errors occurred during voir dire and
when the court responded to the jury during deliberations, any
such errors are not cognizable in this appeal from the
postjudgment ruling on the resentencing petition. Any such
errors should have been raised in defendant’s direct appeal.




                                10
                       DISPOSITION
      The order denying defendant’s petition for resentencing is
affirmed.



                               GRIMES, Acting P. J.

      WE CONCUR:




                        WILEY, J.




                        HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 11